DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s remarks filed on November 19, 2021 have been reviewed and considered.  Claims 7-16 are pending in which claims 9-16 are newly presented; claims 7-8 stand withdrawn and claims 1-2 stand canceled.  It is further noted that claims 3-6 are additionally noted via Applicant to be given the status identifier of “withdrawn”, however, claims 3-6 were never previously “withdrawn” and were previously rejected with an art rejection.  If applicant does not wish to pursue these claims anymore, please change the status identifier to “canceled”.  At this time, since applicant has deleted all claim language on the claim sheet to these claims, the examiner has considered them to be officially “canceled”.

Response to Arguments
Applicant's arguments filed on November 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to prior art references of Weber et al. and Tolton, see remarks pages 5-8, have been considered but are moot because the previous Office Action and new grounds of rejection based on this Office Action do not rely on any reference applied in that prior rejection of record for any teaching or matter specifically challenged in the argument in view of those prior art references.
Applicant’s argument:  Specifically, Applicant has added claim language “said drawstring lock residing superiorly at the apex of the user’s head” (see FIGS. 1-3} as to clarify the position of Applicant’s drawstring closure mechanism as described in Applicant's disclosure and claims.  
	So, while Roberts does, in fact, understand the present issue of protecting a user’s face, Roberts does not appreciate, or even contemplate, the advantages presented by the present device in terms of securing a mask with a precisely superiorly positioned drawstring (and afforded adjustability toward the apex of the head) that is an absolute requirement for efficacious functionality attainable only through Applicant’s invention.
	Examiner’s Response:  The examiner disagrees. Please note that Roberts does specifically teach of a drawstring (10) in Figure 4 and the examiner does not rely on the elastic band teaching of (4) as shown in Figures 1-2 and 3A-3B.  With that said and after further consideration, it is noted that based on the embodiment of Figure 4 of Roberts in view of Askew, the concave waterproof shell is capable of being worn turned, in the opposite fashion as to what is being shown in Figure 4 of Roberts such that ends of the drawstring (14, Roberts) as modified as to having the drawstring lock (125,  via Askew) would reside superiorly at the apex of the user’s head.  It is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this arrangement since it is noted that no structural changes of the device would be necessary, except that it would be engaged upon the face differently as used—the device would perform as equally well and in the same fashion as to its structural layers.  As necessitated by applicant’s amendment, please see the updated rejections below in view of the newly filed claims.

	Applicant’s Second Argument:  Too, not only do Roberts and Askew fail to support a rejection of the present application under Section 103, a comparison and close examination of Roberts and Askew alongside the present invention actually teaches away from the present invention’s use and functionality insomuch as Roberts promotes points of attachment behind the ears of and at the hairline of the user which is virtually guaranteed to draw Roberts’ invention down, forward and way from the face, as can be seen  in FIGS. 1 and 2 of Roberts.  Contrariwise, Applicant’s FIGS. 1 and 2 advances a placement (1) in front of the users ears (avoiding any “pulling action”) and (2) superiorly adjustable to points definitively beyond (past the hairline} and toward the apex of the user’s head.
Examiner’s Response:  Again, due to applicant’s substantial amendment of new claims, please see the new rejections below of Roberts in view of Askew.  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. drawstring placement in front of the user’s ears (avoiding any “pulling action”) and superiorly adjustable to points beyond (past the hairline)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, Roberts does not teach away from providing the drawstring and the drawstring lock residing superiorly at the apex of the user’s head.  With the combination of Roberts and Askew, the apparatus of Roberts being worn turned, in the opposite fashion as to what is being shown in Figure 4 of Roberts such that ends of the drawstring (14, Roberts) as modified as to having the drawstring lock (125, via Askew) would reside superiorly at the apex of the user’s head in relation to the embodiment in Figure 4 of Roberts is an obvious wearing modification. It is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this arrangement since it is noted that no structural changes of the device would be necessary, except that it would be engaged upon the face differently as used—the device would perform as equally well and in the same fashion as to its structural layers.  Roberts’ main goal is to supply an impermeable facial mask with a taut drawstring application which envelops and covers the user’s face, [0058] from water or other elements (Abstract)-by applying the apparatus of Roberts so that the ends of the drawstring (14, Roberts) as modified as to having the drawstring lock (125, via Askew) would reside superiorly at the apex of the user’s head would still function as Roberts intended in terms of protecting the face.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 9, line 9, “said drawstring lock adapted to reside superiorly at the apex of the user’s head”.

Claim Objections
Claim 9 is objected to because of the following informalities:  “the shape of a user’s frontal portion of the head” in lines 2-3 is believed to be in error for - - a shape of a user’s frontal portion of their head - - and “at the apex of the user’s head” in line 9 is believed to be in error for - -at an apex of the user’s head- -.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “allowing a user” in line 1 is believed to be in error for - - allowing the user - - and “the location of the nose and mouth of a user” in line 3 is believed to be in error for - - a location of a nose and mouth of the user - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 12, the limitation “wherein said material is metal, plastic, polyester, silk or a combination thereof” contains new matter.  It is noted that while the applicant has support for the various materials listed, they do not have support for “a combination thereof” at the time the application was originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "a user" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim since “a user” has already been claimed in claim 9, lines 2 and 9.  How many users are there?  For purposes of examination, the examiner will examine the claim as if there is only one user.
Regarding Claim 16, the limitation of “wherein said drawstring lock is a spring, loaded push-button cylinder lock, hook and loop type fasteners, wire crimps” renders the claim indefinite since it is unclear if the applicant means to claim these limitations in a Markush format alternatively or if the claim indeed requires all these structures at the same time.  For purposes of examination, it is believed the applicant means to claim these limitations alternatively as a Markush claim and the claim, therefore, will be examined as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	The limitations of “corresponding with the location of the nose and mouth of a user” positively claims the human anatomy.  Appropriate correction is required.  The examiner recommends to claim the limitation in combination with “adapted to” or “configured to” in order to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 2017/0258151) in view of Askew (US PG Pub 2010/0186146).
	Regarding Claim 9, Roberts discloses of an apparatus for preserving facial makeup during bathing and dressing (Abstract, [0001] & [0065], see Figures 1-2 and 4) comprising:
	a concave waterproof shell (via 12, see Figures 1-2 & 4, [0035], [0039], & [0058]) configured to adapt to the shape of a user’s frontal portion of the head (see Figure 4-please note that the limitation of “configured to adapt to the shape of a user’s frontal portion of the head” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Roberts is capable of performing this recited function.);
	a drawstring (10, see Figure 4, [0058]), 
	said drawstring (10, see Figure 4, [0058]) located about the perimeter ([0058], note that a tubular seam can be made from the perimeter) of said waterproof shell (12, see Figure 4); and
	wherein said drawstring (10, see Figure 4, [0058]) is configured to create a seal around said users face, [0058], (Figures 1-2 & 4, Abstract, [0001], [0035], [0037], [0039], [0046], [0055], [0058], [0065]).
	However, Roberts does not disclose of a drawstring lock and wherein said drawstring lock is configured to adjust a tension of said drawstring to create a seal around said users face and prevent dislocation; said drawstring lock adapted to reside superiorly at the apex of the user’s head.
	Askew teaches of a drawstring lock (125) for a drawstring (130) of a protective cover (100) and wherein said drawstring lock (125) is configured to adjust a tension of said drawstring (130) to create a seal and prevent dislocation thereof, [0023], (Figures 1-3, [022]-[0023]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drawstring of the waterproof shell (protective cover) of Roberts with a drawstring lock and wherein said drawstring lock is configured to adjust a tension of said drawstring to create a seal and prevent dislocation as taught by Askew so that the drawstring may be tightened or loosened to engage or be released from a body part for protection, (Abstract, [0022]-[0023]).
	With the device as modified, it is therefore noted that the drawstring lock in combination with the drawstring would be configured to adjust a tension of said drawstring to create a seal around said users face.
	Further, the device as modified does not disclose wherein said drawstring lock is adapted to reside superiorly at the apex of the user’s head.  However, the concave waterproof shell is capable of being worn turned, in the opposite fashion as to what is being shown in Figure 4 of Roberts such that ends of the drawstring (14, Roberts) as modified as to having the drawstring lock (125, Askew) would reside superiorly at the apex of the user’s head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this arrangement since it is noted that no structural changes of the device would be necessary, except that it would be engaged upon the face differently as used—the device would perform as equally well and in the same fashion as to its structural layers.

	Regarding Claims 13-14 and 16, the device of Roberts as modified by Askew discloses the invention as substantially claimed above.  Further they disclose: 
	(claim 13, Roberts), where said shell (12) is made of a lightweight, translucent waterproof material, [0037], [0041];
	(claim 14, Roberts), wherein said drawstring (10), is made of a flexible, strand material (see Figure 4, [0046], [0058]-note “a flexible, strand material” since the drawstring (10) is disclosed as having the ability to be threaded through the seam, channel of 18 which can be tightened and also loosened.);
	(claim 16, Roberts/Askew), wherein said drawstring lock (125, Askew) is a spring, loaded push-button cylinder lock (via 125, [0022], see Figures 1-4), hook and loop type fasteners, wire crimps.
		
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 2017/0258151) in view of Askew (US PG Pub 2010/0186146) as applied to claim 3 above, and further in view of Greenblat et al. (US PG Pub 2018/0146733) (hereinafter “Greenblat”).
	Regarding Claim 10, the device of Roberts as modified by Askew discloses the invention as substantially claimed above.  Roberts further discloses wherein the waterproof shell (12) has a breathable portion panel (via 3, note breathable material/fabric) allowing a user to breath, said breathable portion panel corresponding with the location of the nose and mouth of a user, ([0056], [0057], see Figure 4).  However, the device does not disclose wherein the breathable portion panel is mesh.
	Greenblat teaches of a breathable panel portion (via 42) of a shell (note face mask, 30) wherein the breathable portion is mesh (via 48), (Figure 1, [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the breathable panel portion of the device of Roberts as modified by Askew wherein the breathable panel portion is mesh as taught by Greenblat for moisture management control as well as providing a fabric to enable exceptional airflow for optimal breathability, [0044].
	Regarding Claims 11-12, the device of Roberts as modified by Askew and Greenblat discloses the invention as substantially claimed above.  Further Greenblat discloses:
	(claim 11), wherein said mesh portion panel (via 42) is a slightly rigid, net-like material (via “polyester” mesh, [0044]) for allowing air to pass across said mesh portion panel’s surface (please note that applicant considers “polyester mesh” to be a slightly, rigid net-like material as disclosed in [025] of their specification);
	(claim 12), wherein said material is metal, plastic, polyester, silk or a combination thereof, [0044].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PG Pub 2017/0258151) in view of Askew (US PG Pub 2010/0186146) as applied to claim 9 above, and further in view of Palmer et al. (US PG Pub 2017/0027262) (hereinafter “Palmer”) in view of Belt (US PG Pub 2015/0149115).
	Regarding Claim 15, the device of Roberts as modified by Askew discloses the invention as substantially claimed above.  The device does not disclose wherein said drawstring is nylon or rubber.
	Palmer teaches of an apparatus for bathing (100, [0002]) wherein a drawstring (310) is nylon or rubber ([0006], [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the drawstring of Roberts as modified by Askew is nylon or rubber as taught by Palmer since Belt additionally teaches that nylon for a drawstring is a durable material (see claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732